MEMORANDUM **
David Allan Van Velzer, Jr. appeals from the 97-month sentence imposed following resentencing pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We previously reviewed the merits of this appeal in an unpublished memorandum disposition. See United States v. Velzer, 141 Fed.Appx. 554 (9th Cir.2005).
Van Velzer now contends that the district court erred by imposing the same sentence on remand that it imposed during the first sentencing hearing. We conclude that Van Velzer’s sentence is not substantively unreasonable. See Gall v. United States, — U.S. -, -, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir.) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
Van Velzer also contends that the district court erred by not addressing his arguments regarding Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), on remand. Because the district court’s sole task on remand was to resentence Van Velzer, the district court did not err in this regard.
We deny Van Velzer’s request to brief his Faretta argument. See United States v. Nagra, 147 F.3d 875, 882 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.